Name: Decision of the EEC-Iceland Joint Committee No 7/73 on goods which are en route on 1 April 1973
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-24

 Avis juridique important|21973D1124(05)Decision of the EEC-Iceland Joint Committee No 7/73 on goods which are en route on 1 April 1973 Official Journal L 324 , 24/11/1973 P. 0018DECISION OF THE JOINT COMMITTEE No 7/73 on goods which are en route on 1 April 1973THE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972;Having regard to Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 28 thereof;Whereas it is desirable to enable goods which were despatched before 1 April 1973 and on that date en route because of force majeure or exceptional circumstances to benefit from Article 3 (1) of the Agreement and from Article 4 of Protocol No 1,HAS DECIDED:Sole ArticleGoods which on 1 April 1973 are en route because of force majeure or exceptional circumstances may be allowed until 15 May 1973 to benefit from Article 3 (1) of the Agreement and from Article 4 of Protocol No 1 subject to submission to the customs authorities of the importing State of the documents required before 1 April 1973 in order to benefit from the said provisions.Done at Brussels, 8 June 1973.For the Joint CommitteeThe ChairmanTh. ASGEIRSSONThe SecretariesO. EGILSSON M. C. SAUT